                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:17-0717 CJC (ADS)                                   Date: January 31, 2019
Title: Deonte Vondell Spicer v. J. Bunsold, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
             PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT SHOULD
             NOT BE GRANTED

       Before the Court is Plaintiff Deonte Vondell Spicer’s (“Plaintiff”) Request for
Entry of Default (“Request”) against Defendants J. Bunsold and D. Moreno
(“Defendants”). [Dkt. No. 51]. Plaintiff argues that default should be entered because
more than sixty days have passed since Defendants were served with the summons and
complaint but Defendants have “failed to answer or otherwise defend as to Plaintiff’s
complaint.” [Dkt. No. 51]. Defendants submitted an opposition to the Request
(“Opposition”) stating that neither Defendant had ever been properly served and stating
that Plaintiff must serve the United States Attorney General and the United States
Attorney’s Office of the Central District of California pursuant to Rule 4(i) of the Federal
Rules of Civil Procedure. [Dkt. No. 52].

       At the direction of the Court’s Order Directing Service, [Dkt. No. 27], the United
States Marshals Service attempted to serve the United States Attorney’s Office in Los
Angeles, CA (“USAO”). [Dkt. Nos. 37 and 52]. The USAO refused to accept service,
though the record is unclear as to what justification the USAO gave for doing so. [Dkt.
Nos. 37 and 52]. According to the Process Receipt and Return, the “AUSA office
rejected service on this process. Reason given is that the second amended complaint did
not match the first.” [Dkt. No. 37, p. 1]. In the Opposition, the USAO, as counsel for
Defendants, asserts service was rejected on the ground that the summons was “the



CV-90 (03/15) YWD                  Civil Minutes – General                        Page 1 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:17-0717 CJC (ADS)                                   Date: January 31, 2019
Title: Deonte Vondell Spicer v. J. Bunsold, et al.

wrong summons” “because the summons was not for the Second Amended Complaint.”
[Dkt. Nos. 52, p. 2; 52-1, p. 2].

       On March 29, 2018, the United States Marshals mailed service to the United
States Attorney General and also mailed Waiver of Service of Summons forms to each
Defendant. [Dkt. Nos. 36, 38, and 41]. Defendants returned the signed waivers,
executed on April 17, 2018 and May 20, 2018. [Dkt. Nos. 39 and 42].

        In the Waiver of Service of Summons forms, each Defendant explicitly agreed to
waive service of a summons and acknowledged that they understood judgment could be
entered against them if an “answer or motion under Rule 12” was not served within 60
days of the listed dates. [Dkt. Nos. 38 and 42]. By the terms of the Waiver of Service of
Summons forms, Defendant Moreno was required to file a responsive answer or motion
by May 28, 2018 and Defendant Bunsold was required to file a responsive answer or
motion by July 2, 2018. [Dkt. Nos. 38 and 42]. According to the Second Amended
Complaint, Defendants are sued only in their individual capacities. [Dkt. No. 21, pp. 3
and 4]. Defendants have not cited, nor can the Court identify, any ground on which
these waivers were invalid. See Fed. R. Civ. P. 4(d) and (i)(3); see also Oliver v. City of
Oceanside, 2016 WL 8730533 *2 (S.D. Cal. July 1, 2016) (finding individual police
officer defendants sued in both individual and official capacities are subject to Fed. R.
Civ. P. 4(d)).

       In addition to Defendants’ explicit waiver of service, Defendants have solely
based their contention that service was improper on the ground that the summons
provided to the USAO was not the summons for Plaintiff’s Second Amended Complaint.
[Dkt. Nos. 52, p. 2; 52-1, p. 2]. As an initial matter, Rule 4 is a flexible rule that should
be liberally construed to uphold service to long as a party receives sufficient notice of the
complaint. Chan v. Society Expeditions, 39 F.3d 1398, 1404 (9th Cir. 1994) (citing
United Food & Commercial Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th
Cir. 1984)). Purely technical errors in the form of a summons do not invalidate service.
Id. The alternative ground for rejecting service, that “the second amended complaint
did not match the first,” does not accord with the record which reflects that Plaintiff’s
Second Amended Complaint was the first and only complaint served on Defendants.


CV-90 (03/15) YWD                   Civil Minutes – General                        Page 2 of 3
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 5:17-0717 CJC (ADS)                                Date: January 31, 2019
Title: Deonte Vondell Spicer v. J. Bunsold, et al.

[Dkt. Nos. 27 and 52]. Because the record reflects that the USAO refused service of the
operative Second Amended Complaint on an invalid ground, the Court is inclined to find
that the USAO has been properly served and, therefore, Defendants have been properly
served.

       Accordingly, Defendants are hereby ORDERED TO SHOW CAUSE by no
later than February 14, 2018 why Plaintiff’s Request should not be granted and
default entered against Defendants pursuant to Federal Rule of Civil Procedure 55(a).
Defendants may respond to this Order to Show Cause by filing a written response
setting forth a compelling explanation of why the Defendants have not been properly
served or by submitting an answer or a motion under Federal Rule of Civil Procedure 12.
Defendants are warned that failure to file a timely response will result in
the Court granting Plaintiff’s Request and entering default against
Defendants.

      IT IS SO ORDERED.




                                                                   Initials of Clerk kh




CV-90 (03/15) YWD                  Civil Minutes – General                    Page 3 of 3
